Citation Nr: 1438374	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 30 percent for the period of May 29, 2009, to May 3, 2010, and higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent rating, effective May 29, 2009.  In a December 3, 2012, rating decision, that rating was increased to 50 percent, effective July 28, 2010.  In a July 2013 decision, the Board awarded an initial 50 percent rating for PTSD beginning on May 4, 2010, and continued the 30 percent rating for the earlier period.  This was effectuated in an August 2013 rating decision.

The Veteran he appealed the July 2013 decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand on the issue of an initial rating higher than 30 percent for the period of May 29, 2009, to May 3, 2010.  In a May 2014 Order, the Court granted the motion, vacated the July 2013 Board decision, and remanded the case to the Board for further appellate review.

The July 2013 Board decision also contained a remand on the issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD) and entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.  The claims file does not reflect any development on those issues yet, nor have they been returned to the Board for consideration.

During the appeal period, the Veteran requested a hearing before a Veterans Law Judge with respect to the appellate issues; however, in an April 2012 correspondence, the Veteran withdrew that request for a hearing. The Board will proceed to adjudication of the above issues without the benefit of a hearing, as requested by the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 28, 2010, the Veteran's PTSD was characterized by depressed mood, anxiety, chronic sleep impairment, nightmares, flashbacks, an exaggerated startle reflex, and hypervigilance, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform work tasks, but not reduced reliability and productivity.

2.  From April 28, 2010, to August 18, 2011, the Veteran's PTSD was characterized by symptoms increased to include suicidal thoughts, auditory hallucinations, worsening mood, frequent panic attacks, and unemployability, which resulted in deficiencies in work, thinking, and mood, but not total occupational and social impairment.

3.  Since August 18, 2011, the Veteran's PTSD was characterized by impaired mood, flashbacks, nightmares, sleep disturbance, some difficulty with recall, and panic attacks, but not suicidal thoughts or auditory hallucinations.  These symptoms resulted in occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2010, the criteria for an initial evaluation higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  From April 28, 2010, to August 18, 2011, the criteria for an initial evaluation of 70 percent, but not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3.  Since August 18, 2011, the criteria for an initial evaluation higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's post-service reports of VA and private treatment and examination.  The Veteran's service treatment records were unavailable for review despite multiple attempts, as summarized in the undated formal finding memorandum.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As noted in the introduction, the Veteran's PTSD is currently rated at 30 percent prior to May 3, 2010, and 50 percent thereafter.  Therefore, the Veteran's initial rating for PTSD is currently staged.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999)(allowing for the assignment of different ratings for distinct periods of time, based on the facts found).  As explained below, the Board finds that an alternate staged rating is more appropriate.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next higher evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes the following definitions for the GAF scores listed below:

* A GAF score between 41 and 50 indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.
* A GAF score between 51 and 60 indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.
* A GAF score between 61 and 70 indicates, some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

The Veteran has submitted private treatment records related to other conditions that are not currently before the Board and these records do not show treatment for PTSD.  As such, the relevant evidence for consideration is the Veteran's VA exams and treatment records and his lay statements.

Evidence

March 2009 VA treatment records show the Veteran's complaints of nightmares and insomnia.  He also endorsed avoidance reactions, hypervigilance, intrusive memories, and hyperstartle response.  The Veteran denied depression, anxiety, and substance abuse.  Mental status examination showed the Veteran to be alert and full-oriented, cooperative, and clean.  His speech was normal in rate, tone, and volume.  His mood was euthymic and his affect was congruent with his mood.  He had no anxiety.  His thought process was logical with no evidence of psychotic thinking.  He denied hallucinations, suicidal ideation, and homicidal ideation.  There was no perceived memory deficit.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.

The Veteran underwent VA treatment for his PTSD in April 2009, at which time his "PTSD symptoms [were] doing good."  His nightmares had improved and his sleep was good, though he still had flashbacks.  He had intrusive memories of the Korean War with avoidance of reactions.  His irritability had improved, and his interest in activities was good.  He was able to experience loving feelings and felt attached to his family.  Loud noises startled him and he was hypervigilant, though his concentration was good.  He denied depression, panic attacks, generalized anxiety, and obsessive compulsive disorders. 

On examination, the Veteran had a clean appearance and was cooperative, calm, alert and attentive.  He was oriented to person, time, and place.  His motor activity was within normal limits.  He had a normal rate and tone of speech, with a euthymic mood.  There was no anxiety, suicidal or homicidal ideations noted.  There was also no evidence of psychotic thinking or hallucinations.  He had normal abstract thinking, judgment and insight.  There was no perceived deficit with regards to his memory.  He was diagnosed with PTSD, though no GAF score was provided.

A July 2009 VA mental health note shows the Veteran's report that he was doing well.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was good and his affect was euthymic.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.


In October 2009, the Veteran underwent a VA examination of his PTSD.  The Veteran reported no mental health hospitalizations.  He was noted as taking an anti-depressant, Prazosin, and attending group therapy sessions at VA.  He described the group sessions as being "the best thing that[] happened" to him.  He further reported that he was married and had a good relationship with his wife; he had occasional social relationships, and enjoyed doing yard work, going to church and exercising.  There was no history of suicide attempts or violence/assaultiveness.  The examiner noted that the Veteran had mild functional impairment due to PTSD.  He denied any alcohol or substance abuse.

On examination, the Veteran was clean, cooperative and friendly with clear speech and unremarkable psychomotor activity.  He had a good mood, normal affect and intact attention; he was able to do serial 7's and to spell a word forward and backwards.  He was oriented to person, time and place.  He had unremarkable thought process and content, without delusions, hallucinations, inappropriate behavior, suicidal or homicidal ideations, obsessively ritualistic behavior, or panic attacks.  He had normal judgment, insight, and average intelligence.  The Veteran slept five hours a night with daytime exhaustion which interfered with daytime activities.  His impulse control was good, without any episodes of violence.  He was able to maintain minimum personal hygiene and did not have a problem with his activities of daily living.  His remote, intermediate and recent memories were normal.  Occupationally, the Veteran was shown to have retired five years prior by reason of age or duration of work from his maintenance position with the county courthouse.  The Veteran did not report that his PTSD symptoms caused or contributed to his retirement. He was assigned a GAF score of 61.

The examiner noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD, noting specifically that his symptoms included: sleep disturbance, hypervigilance, and an exaggerated startle response which caused an occasional decrease in work efficiency. 

In his November 2009 notice of disagreement, the Veteran reported symptoms of stereotype speech, two or more panic attacks a week, understanding complex commands, impairment of short- and long-term memory, and disturbances of motivation and mood.  He also reported retiring early due to problems with people and attending to tasks.

A December 2009 VA psychology note indicates that the Veteran was suffering from bereavement following the death of his sister.  A full diagnostic evaluation was not performed.  The Veteran was tearful and had restricted affect consistent with depressed mood.  No cognitive difficulties were noted.  He discussed flare ups of his PTSD symptoms since his sister's illness had worsened a few months earlier.  He was having frequent flashbacks.  His PTSD complicated and worsened his grief, but he was still better than a few years ago.  He had future orientation and denied suicidal and homicidal ideation.

In December 2009, the Veteran was seen for psychiatric treatment, at which time he was assessed a GAF of 52.  The Veteran reported being depressed and felt sorry for his wife for whom he was the sole care provider.  In that evaluation, he was noted as being neatly groomed and casually dressed.  He was cooperative with a normal rate, tone and volume of speech.  He described his mood as down and his affect was depressed.  He had a linear thought process without any overt psychosis.  He denied any hallucinations and his motor functioning was within normal limits.  He did not have any suicidal or homicidal ideations.  He was alert and oriented to person, time and place.  His judgment was intact, insight was present, and his intelligence was average.

A February 2010 VA mental health note shows the Veteran's report that he was sleeping better and his mood had improved.  Mental status examination findings were generally the same as in December 2009 except that his mood was described as good and his affect was euthymic.  He was assigned a GAF score of 58.

An April 28, 2010, VA psychology note shows the Veteran's report of increased PTSD symptoms.  He found himself checking and double checking locks and security systems and became tearful discussing this.  He reported having thoughts about taking his life since his last appointment.  The psychologist found that the Veteran had no evidence of hopelessness, prior attempts, or additional risk factors for suicide.  The Veteran stated strongly that he has prohibitions against suicide both for family reasons and spiritual reasons and denied strongly he had any plan or intent to act on these vague fleeting thoughts.  He was able to commit to safety and is aware of and pledges to call 911, walk in to clinic during hours, go to the nearest emergency room or call 800-273-8255 if he experienced suicidal or homicidal ideations and felt he may act on these thoughts.  He was given a key fob with the veteran crisis number on it.  No further assessment/intervention needed at this time.

The Veteran underwent treatment for his PTSD on May 4, 2010, including a suicide assessment which noted that the Veteran began reporting suicidal ideations, stating that he has had suicidal thoughts for the last 5 years.  He reported those thoughts as weekly in frequency, though he did not have any intention of acting on the thoughts; he had vague plans to hang himself, though they were fleeting and went away quickly.  He reported a family history of suicide attempts and reported keeping a shotgun by his bed at night following burglaries in the neighborhood.  The Veteran was considered at low-risk for suicide at that time.  A safety plan was prepared.

His May 4, 2010, mental status examination showed the Veteran to be adequately groomed and casually dressed.  He was cooperative, but nervous about evaluation.  He was alert and fully oriented.  He had a limp favoring his right hip.  No memory deficit was observed, but the Veteran reported short term deficit like forgetting keys, etc.  His speech was normal in rate, tone, and volume and goal-directed.  His judgment was intact and his insight was present.  His mood was severely depressed and moderately anxious.  His affect was congruent with his mood, tearful and depressed, and restricted.  He was able to show some variation in affect range such as moments of humor.  He reported symptoms of depressed mood most days, moderate anhedonia, social withdrawal, increased appetite, nightmares several nights per week, sleep disturbances, psychomotor, fatigue or loss of energy, guilt, hopelessness, worthlessness, concentration problems, and memory problems.
His thought process was linear and there was no overt psychosis in his thought content.  He reported auditory hallucinations of someone calling his name 2-3 times a month when depressed.  This surprised him and others could not hear it.  He endorsed suicidal ideation with very vague plan that does not last) at present and no known history of suicide attempt.  He denied homicidal ideation.  He was assigned a GAF score of 55.

A May 12, 2010, brief suicide risk assessment shows that the Veteran indicated that he had had feelings of hopelessness about the present/future much of the time and thoughts about taking his life since his last appointment, but no suicidal attempts, and no suicidal plan.  The Veteran had a safety plan.  No further assessment/intervention needed at this time.  He was assigned a GAF score of 55.

A May 19, 2010, suicide risk assessment shows that the Veteran reported having thoughts of suicide beginning eight months prior.  These thoughts occurred daily.  He had no plan or intention of acting on these thoughts.  He reported having access to weapons and a family history of suicides.  The psychiatrist observed that the Veteran was not actively a danger to himself.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was down and his affect was depressed.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He reported feeling hopeless about the present/future and having thoughts of suicide since his last appointment, but had not made any suicide attempts and did not have a plan to do so.  He was assigned a GAF score of 48.

A May 21, 2010, brief suicide risk assessment shows that the Veteran indicated that he had had thoughts about taking his life since his last appointment, but no feelings of hopelessness about the present/future, no suicidal attempts, and no suicidal plan.  The Veteran had a safety plan.  No further assessment/intervention needed at this time.  He was assigned a GAF score of 55.

A May 26, 2010, VA psychology note include reference to the Veteran's practice assignment of writing a detailed account of his worst trauma event of a Korean War experience and an understanding that doing so would likely temporarily increase his PTSD symptoms.  He reported having feeling hopeless about the present/future and thoughts about taking his life since his last appointment.  The Veteran committed to a safety plan and denied that he would act on his thoughts.  No further assessment/intervention needed at this time.  He was assigned a GAF score of 58.

A June 2, 2010, VA psychology note showed that the Veteran reported increased PTSD symptoms, specifically nightmares, due to his practice assignment of writing a detailed account of his worst trauma event of a Korean War experience and daily monitoring of thoughts, feelings, and behaviors.  A brief suicide risk assessment was performed, in which the Veteran reported thoughts of suicide since his last appointment.  He had not made a suicide attempt and did not have a plan to do so.  The Veteran had agreement for Safety Plan.  He had more suicidal ideation around the time he wrote his trauma account but fewer than average over the last few months.  No further assessment/intervention was needed at that time.  He was assigned a GAF score of 60.

A June 16, 2010, VA psychology note showed that the Veteran reported better coping and less depression, better coping with nightmares which are still frequent but much less intense/distressing than in past.  A brief suicide risk assessment was performed, in which the Veteran reported feeling hopeless about the present/future (although less often and not as strongly as in the past) and thoughts of suicide (likewise less often and not as strongly as in the past) since his last appointment.  He had not made a suicide attempt and did not have a plan to do so.  The psychologist found that the Veteran had no evidence of prior attempts or additional risk factors for suicide.  He had agreement for Safety Plan and no further assessment/intervention was needed at that time.  He was assigned a GAF score of 65.

A June 23, 2010, VA psychology note contained a brief suicide risk assessment in which the Veteran reported occasionally feeling hopeless about the present/future and vague and fleeting (no more than two minutes) thoughts of suicide since his last appointment.  He had not made a suicide attempt and did not have a plan to do so.  The psychologist found that the Veteran had no evidence of prior attempts or additional risk factors for suicide.  He had agreement for Safety Plan and no further assessment/intervention was needed at that time.  He was assigned a GAF score of 67.

A June 30, 2010, VA psychology note contained a brief suicide risk assessment in which the Veteran reported rare and very fleeting thoughts of suicide since his last appointment.  The psychologist found that the Veteran had no evidence of hopelessness, had only fleeting vague and less often suicidal thoughts/ideations, prior attempts, or additional risk factors for suicide.  He had agreement for Safety Plan and no further assessment/intervention was needed at that time.  He was assigned a GAF score of 69.

A July 7, 2010, psychology note contained a brief suicide risk assessment in which the Veteran reported vague and fleeting thoughts of suicide since his last appointment.  He had not attempted suicide and did not have a plan to do so.  The psychologist found that the Veteran had no evidence of hopelessness, only non-serious ideation; prior attempts; or additional risk factors for suicide.  He had agreement for Safety Plan and no further assessment/intervention was needed at that time.  He was assigned a GAF score of 70.

A July 14, 2010 psychology note contained a brief suicide risk assessment in which the Veteran reported sometimes feeling hopeless about the present/future and vague and fleeting thoughts of suicide since his last appointment.  He had not attempted suicide and did not have a plan to do so.  The psychologist found that the Veteran had no evidence of hopelessness, suicidal thoughts/ideations, prior attempts, and was coping with additional risk factors for suicide.  He had agreement for Safety Plan and no further assessment/intervention was needed at that time.  He was assigned a GAF score of 62.

July 28, 2010, VA treatment records show the Veteran's complaints of nightmares 3-4 times per week, sleep disturbances, occasional suicidal thoughts, depression, and panic attacks 4-5 times a week.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was down and his affect was depressed.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 49.

August 3, 2010 VA treatment records show the Veteran's complaints of nightmares 3-4 times per week, avoidance of things that brought back memories of war.  He also reported getting "jumpy and startled" when he hears fireworks.  He also reported panic attacks 4-5 times a week, particularly when he thinks about his war experiences.  He further stated that he still had suicidal thoughts at times, though his medication and group therapy has helped.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood and affect were anxious.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 48.

An August 18, 2010, VA psychology note reflects the Veteran's report that he had been reporting improvement in his PTSD symptoms and "telling [the psychologist] mostly what he thought would please [the psychologist]" because he did not want to disappoint his psychologist.  The Veteran decided to stop individual therapy, but to continue participating in group therapy.  The Veteran reported felling hopeless about the present/future and having thoughts about taking his life since the last appointment.  The Veteran had no evidence of suicidal thoughts/ideations, prior attempts, and appeared to be coping with his additional risk factors for suicide.  He had an agreement for Safety Plan.  No further assessment/intervention was deemed necessary.  He was assigned a GAF score of 55.

October 2010 VA treatment records show that the Veteran was neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was good and his affect was euthymic.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 55.

A January 2011 VA mental health note shoes the Veteran's report that he was doing okay.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was okay and his affect was euthymic.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 55.

June 2011 VA treatment records show that the Veteran was neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was okay and his affect was euthymic.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 55.

An August 2011 VA mental health note shows the Veteran's complaints of insomnia and nightmares 3-4 times a week involving his Korean War experiences.  He noted that he tried to avoid things about war, such as the news, because it brings back memories.  He also reported getting "jumpy and startled" when he hears fireworks.  He also reported panic attacks 4-5 times a week, particularly when he thinks about his war experiences.  He further stated that he still had suicidal thoughts at times, though his medication and group therapy has helped in that regard.  He noted that he was forgetful a lot and that he had to quit his job because he could not remember the right things to put in the computer.  He also reported that he had a "hard time relating to people sometimes, and it makes [him] very nervous to be in crowds of people."  He tended to isolate and wanted to be by himself.

The examiner noted the Veteran's PTSD symptoms included insomnia, chronic sleep impairment, nightmares, hypervigilance, exaggerated startle response, tendency to isolate, and frequent panic attacks.  He additionally noted that the Veteran was totally and permanently unemployable as a result of his PTSD.  On examination, he was neatly groomed and casually dressed.  He was cooperative, with an anxious mood and affect, and normal rate, tone and volume of speech.  His thought process was linear, without any overt psychosis, including delusions or hallucinations.  His motor functioning was within normal limits and there was no suicidal or homicidal ideations noted at that time.  He was oriented to person, time and place, with an intact judgment, present insight, and average intelligence.  He denied having thoughts of suicide since his last appointment.  He was assessed a 50 GAF.

A December 15, 2011 VA mental health note contains a mental status examination showing that the Veteran was neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was fair and his affect was euthymic.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 55.

April 2012 VA treatment records note the Veteran's complaint of anxiety.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood and affect were anxious.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 50.

The Veteran underwent a VA PTSD examination in May 2012.  At that time, he was assigned a GAF score of 60.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported living with his wife of 53 years and maintaining contact with his siblings and children.  The Veteran and his wife did not travel much, so their family came to visit them.  He attended church every Sunday.  He watched television, read, did small maintenance projects, and gardened.  He had retired five years earlier.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once per week, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner indicated that the Veteran did not have any other symptoms attributable to PTSD.  Mental status examination showed the Veteran to appear younger than his stated age.  He drove himself to the interview although he no longer drove at night.  He was casually but appropriately groomed and dressed.  He maintained good eye contact.  His speech was soft, linear, and coherent.  His psychomotor activity was normal.  He described his mood as "worried; depressed a lot at what's going on in the world and all the fighting."  His affect varied depending on the topic - appropriately smiled or laughed at some topics and became tearful at others.  His though content was free of psychosis and mania.  He denied hallucinations and current homicidal or suicidal thoughts.  He was alert and scored 25/30 on a mini-mental status examination, having difficulty with recall, visuospatial construction, and, to a slight degree, time.  He had intact judgment and insight.

An August 2012 VA mental health note shows the Veteran's chief complaint was concern about his wife's health.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was fair and affect was dysphoric.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 55.

January 2013 VA treatment records show complaints of intrusive thoughts and concern about his wife's health.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was fair and affect was anxious.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 55.

A May 2013 VA mental health note shows the Veteran's complaints of forgetfulness and trouble with balance.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood was fair and affect was dysphoric.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 52.

June 2013 VA treatment records note that the Veteran's wife had had a stroke and he was very concerned about her.  He had recently taken an Honor Flight to see the Korean War Memorial in Washington, DC and it had brought back bad memories.  He reported symptoms of insomnia, nightmares 3-4 times per week, avoidance of things that bring back memories of the war, hyperstartle response to fireworks, intrusive thoughts, panic attacks 4-5 times per week, some suicidal thoughts, forgetfulness, difficulty relating with others, nervousness in crowds, and a tendency towards isolation.  He reported that he had to quit his job because he could not remember the right things to put in the computer.  Mental status examination showed the Veteran to be neatly groomed and casually dressed.  He was cooperative.  His speech was normal in rate, tone, and volume.  His mood and affect were anxious.  His thought process was linear and there was no overt psychosis in his thought content.  He denied hallucinations.  He was alert, attentive, and fully oriented.  His judgment was intact and his insight was present.  He denied having thoughts of suicide since his last appointment.  He was assigned a GAF score of 49.

An August 2013 PTSD group note shows that the Veteran had been stressed with the recent death of his wife and his brother was in the hospital.  

The Veteran attended group therapy sessions throughout this period and did not voice any suicidal or homicidal ideations during those sessions.

Prior to April 28, 2010

Based on the above evidence, the Board finds that prior to April 28, 2010, the Veteran's symptomatology included: depressed mood, anxiety, chronic sleep impairment, nightmares, flashbacks, an exaggerated startle reflex, and hypervigilance.  His GAF score has ranged from 52 to 61, suggesting mild to moderate symptoms.  Socially, the Veteran remained married to his wife of more than 50 years; they went to church regularly; he attended regular group therapy sessions, and he had occasional social relationship.  Occupationally, the Veteran reported being retired throughout this period, but did not attribute this to PTSD symptoms until his November 2009 notice of disagreement (NOD).  The October 2009 examiner found that the Veteran's occupational and social impairment resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This is sufficient to warrant the current 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

The next higher rating of 50 percent requires evidence of occupational and social impairment with reduced reliability and productivity.  See id.  In the previous, vacated July 2013 Board decision erroneously reported a flattened affect.  The medical evidence demonstrates quite the opposite; the Veteran's affect has varied from euthymic to depressed.  At no point during this period was the Veteran's affect described as flattened.  Likewise, the record consistently shows no impairment of judgment or abstract thinking.  As noted above, he was able to maintain social relationships.

Although the Veteran specifically listed most of the illustrative symptoms for a 50 percent rating, the medical evidence of record contradicts these claims.  To the extent that the Veteran's NOD conflicts with the medical evidence of record, the Board finds that statements made to healthcare providers for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care; therefore, the Board finds that the medical evidence is more credible and more probative than the Veteran's unsupported statements contained in his November 2009 NOD.  While the Veteran reported stereotyped speech, the medical evidence of record consistently finds his speech normal in rate, tone, and volume.  The Veteran did not report panic attacks at the time of his treatment, indeed he specifically denied them in the April 2009 record, but reported two or more panic attacks per week in his NOD.  Likewise, the medical evidence does not show difficulty understanding complex commands or memory impairment.  Indeed, the Veteran was successfully able to do serial 7's and spell a word backwards and forwards at the time of the October 2009 VA examination.  As noted above, the Veteran did not associate his retirement with his PTSD symptoms until the November 2009 NOD and, at the time of his October 2009 VA examination, the cause of his retirement was listed as "Eligible by age or duration of work."

The record does show disturbance of mood in that the Veteran's mood changed from euthymic to depressed or down.  As such, this is the only competent and credible evidence of a symptom during this period that aligns with the 50 percent rating criteria.  See 38 C.F.R. § 4.130, DC 9411.  Nevertheless, there is no finding that this or any other symptom of PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Again, the October 2009 examiner specifically rejected this level of impairment in favor of a finding of occupational and social impairment resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the Veteran's psychiatric symptomatology prior to April 28, 2010, most nearly approximates the criteria for the current 30 percent rating and not more and the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for this period. 

From April 28, 2010, to August 18, 2011

The Veteran's PTSD resulted in increased symptomatology from April 28, 2010, to August 18, 2011.  These symptoms increased to include suicidal thoughts, auditory hallucinations, worsening mood, frequent panic attacks, and unemployability.  At this point, the Veteran's GAF score varied wildly from 48 to 70, reflecting mild to severe symptoms.  The Veteran's report of the onset of his suicidal thoughts has varied, but they were first recorded on April 28, 2010, and the prior medical records reflect his specific denial of suicidal thoughts.  Based on this, the record shows deficiencies in work, thinking, and mood, which is sufficient to warrant a 70 percent rating during this period.  See 38 C.F.R. § 4.103, DC 9411.  The record, however, does not show total social impairment as required for the next higher rating of 100 percent. Again, he maintained his relationship with his wife and continued to attend and participate in group therapy sessions.  Thus, the Board concludes that the preponderance of the evidence is in favor of a 70 percent, but not more, rating for this period from April 28, 2010, to August 18, 2011.

As of August 18, 2011

After August 18, 2011, the Veteran's PTSD symptoms most nearly approximate the criteria for the existing 50 percent rating.  At this time, he denied thoughts of suicide and hallucinations.  Confusingly, the Veteran reported in August 2011 that he still had suicidal thoughts at times, but denied having thoughts about taking his own life since his last appointment.  Similarly, in the June 2011 records, he denied having thoughts about taking his own life since his last appointment.  Thus, the Board will use the latter date of August 18, 2011, for the ending date of his complaints of suicidal thoughts.

Since August 18, 2011, the Veteran's symptoms included impaired mood, flashbacks, nightmares, sleep disturbance, some difficulty with recall, and panic attacks.  This is sufficient to warrant the current 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  

The next higher rating of 70 percent requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See id.  The Veteran's family relationships were strong, with him maintaining a relationship with his wife of more than 50 years until her recent passing.  He also maintained contact with his living siblings and his children.  His judgment consistently has been found to be intact.  Moreover, as the Veteran no longer reported suicidal thoughts or hallucinations, there is no evidence of deficient thinking.  Thus, the record shows that most of the highlighted areas, including family relations, judgment, and thinking, are not deficient.  Thus, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for this period. 

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, and the above staged rating adequately reflects the periods in which those manifestations are present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran is currently only service connected for PTSD and so Johnson does not apply.  

Finally, the Board notes that the issue of TDIU has been raised by the record but is subject to the earlier remand and has not yet been returned to the Board.


ORDER

Prior to April 28, 2010, an initial rating higher than 30 percent for PTSD is denied.

From April 28, 2010, to August 18, 2011, an initial evaluation of 70 percent, but not more, for PTSD is granted.

As of August 18, 2011, an initial evaluation higher than 50 percent for PTSD is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


